Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 19th, 2022 has been entered.  Claims 1 – 3, 5 – 10, and 12 – 19 are currently pending in the application.  Claims 4 and 11 are cancelled.  All rejections of claims 4 and 11 have been withdrawn in view of their cancellation.  The rejection of claim Claims 3, 5, and 16 – 19 under 35 U.S.C. 112(a) has been withdrawn in view of the amendments.  The rejection of claims 2, 3, 14, and 15 under 35 U.S.C. 102(a)(1) has been withdrawn in view of the amendments.  1 and 6 – 9  remain withdrawn from consideration as being drawn to a non-elected invention.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 10, and 12 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP-2004329088-A), with evidence from Chen (US-20110071183-A1).
Regarding claims 2 and 14, Fujii teaches a fructooligosaccharide-containing oil or fat consisting of an oligosaccharide syrup, a fatty acid glyceride, and a surfactant [0006].  Typical oligosaccharides used include fructooligosaccharides [0010].  The fatty acid glyceride may be any fat or oil [0012].  The surfactant may be lecithin [claim 4].  Chen teaches fructooligosaccharides as being amorphous [0031].  It would have been obvious for a person having ordinary skill in the art to have, during the course of routine experimentation, tried both amorphous and non-amorphous fructooligosaccharides and chosen the desired one.  
The composition of Fujii can be processed in a colloid pulverizing mill with the air shut off, creating a closed system pulverizer [0025]. 
The weight ratio of the fructooligosaccharide to the oil or fat in the fructooligosaccharide-containing oil or fat is from 90:30 to 50:30, resulting in a range of 1.67 – 3.0 [0022].  The concentration of emulsifier is 0.38 – 3.7 wt% [0023].  The values make the claims obvious over the prior art.  Fujii teaches currently marketed compositions spilling easily, resulting in a need for more viscous forms [0005].  It would have been obvious to adjust the concentration of the ingredients as needed so as to modify the viscosity to provide a composition that does not spill easily.
Regarding claims 3 and 15, Fujii teaches an amorphous fructooligosaccharide-containing oil or fat as described above.  The composition is taught to consist of the fructooligosaccharide, the oil or fat, and the emulsion [0024].  Alternatively, absent a clear indication in the specification or claims of what the basic and novel characteristics of the invention are, "consisting essentially of" will be construed as equivalent to "comprising."  See MPEP 211.03 III.  Fujii teaches the compositions having the viscosity of mayonnaise [0001].  However, Fujii does not specifically teach the viscosity of the composition being 70,000 cps or less after 27 days from the time of production when stored at 37°C and a relative humidity of 50%. 
The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, when the composition of Fujii is held in the same conditions for the same amount of time as the claimed invention, it would be reasonable to conclude that, given comparable concentrations, the viscosity as claimed would be obtained.
Additionally, where Fujii teaches a range of concentrations for the fructooligosaccharide, oil or fat, and emulsifier, it would have been obvious to have adjusted the amounts to arrive at a composition having a viscosity as claimed [0022], [0023].
The weight ratio of the fructooligosaccharide to the oil or fat in the fructooligosaccharide-containing oil or fat is from 90:30 to 50:30, resulting in a range of 1.67 – 3.0 [0022].  The concentration of emulsifier is 0.38 – 3.7 wt% [0023].  The values make the claims obvious over the prior art.  Fujii teaches currently marketed compositions spilling easily, resulting in a need for more viscous forms [0005].  It would have been obvious to adjust the concentration of the ingredients as needed so as to modify the viscosity to provide a composition that does not spill easily.
Regarding claim 5, Fujii teaches a fructooligosaccharide-containing oil or fat as set forth above with regard to claim 3, but not with the moisture value of 5 wt% or less of the fructooligosaccharide-containing oil and fat being maintained after 27 days from the time of production when stored at a temperature of 37.0° C and a relative humidity of 50% after the production.
The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, when the composition of Fujii is held in the same conditions for the same amount of time as the claimed invention, it would be reasonable to conclude that, given comparable components and concentrations, a moisture as claimed would be obtained.
Regarding claim 10, Fujii teaches a fructooligosaccharide-containing oil or fat as set forth above with regard to claim 4.  However, Fujii does not teach that the moisture value of 5 wt% or less of the fructooligosaccharide-containing oil and fat being maintained after 27 days from the time of production when stored at a temperature of 37.0° C and a relative humidity of 50%.
The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, when the composition of Fujii is held in the same conditions for the same amount of time as the claimed invention, it would be reasonable to conclude that, given comparable components and concentrations, a moisture as claimed would be obtained.
Regarding claim 12, Fujii teaches a fructooligosaccharide-containing oil and fat as set forth above with regard to claim 3.  Fujii teaches 100 parts fructooligosaccharide to 30 parts fat or oil and 0.5 parts emulsifier by weight [0022], [0023].  The oil or fat is 23 wt% of the composition.  
Fujii teaches currently marketed compositions spilling easily, resulting in a need for more viscous forms [0005].  It would have been obvious to adjust the concentration of the ingredients as needed so as to modify the viscosity to provide a composition that does not spill easily. 
Regarding claim 13, Fujii teaches a fructooligosaccharide-containing oil and fat as set forth above with regard to claim 3.  While the Instant Applicant lists a range of 35 – 65 to 65 – 30, which gives a range of 0.54 – 2.3, the prior art teaches using 50 – 90 part fructooligosaccharide to 1 – 30 parts oil or fat.  This gives a range of 1.7 – 90, which overlaps with the claimed range.  The claimed range is therefore obvious over Fujii.
Fujii teaches currently marketed compositions spilling easily, resulting in a need for more viscous forms [0005].  It would have been obvious to adjust the concentration of the ingredients as needed so as to modify the viscosity to provide a composition that does not spill easily.  
Regarding claims 16 – 19, Fujii teaches an amorphous fructooligosaccharide-containing oil or fat as set forth above with regard to claim 3.  Fujii teaches the composition having a high viscosity similar to mayonnaise [0001].
Fujii does not teach the viscosity of the composition being 70,000 cps or less after 27 days from the time of production when stored at 37°C and a relative humidity of 50%.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, when the composition of Fujii is held in the same conditions for the same amount of time as the claimed invention, it would be reasonable to conclude that, given comparable components and concentrations, a viscosity as claimed would be obtained.

Response to Arguments
Applicant’s remarks, filed September 19th, 2022, have been fully considered.
All rejections of claims 4 and 11 have been withdrawn in view of their cancellation.
The rejection of claims 3, 5, and 16 – 19 under 35 U.S.C. 112(a) have been cancelled in view of the amendments.
Applicant’s arguments concerning the rejection of claims 2, 3, 5, 10, and 12 – 19 under 35 U.S.C. 102 and 103 have been found not persuasive.
Applicant argues that fructooligosaccharides are not necessarily amorphous and therefore the fructooligosaccharide of Fujii would not meet the claim [pg 8, ¶3].  The Examiner points out that Fujii teaches the use of a fructooligosaccharide and Chen teaches that fructooligosaccharides can be amorphous.  It would have been obvious for a person having ordinary skill in the art to have, during the course of routine experimentation, tried both amorphous and non-amorphous fructooligosaccharides and chosen the desired one.
Applicant argues that the ration of fructooligosaccharide-to-oil or fat in Fujii is 100:3 or 3.0, which is outside the claimed range [pg 9, ¶4].  The Examiner points out that, while the concentration of fructooligosaccharide in the saccharide syrup can be 90%, which is how the above calculations can be done, Fujii also states that the fructooligosaccharide can be 50% of the syrup [0022].  With 50 parts fructooligosaccharide to 30 parts oil or fat, the range would be 1.67 – 3.0, which overlaps the claimed range, making the claims obvious.
Applicant argues that Fujii aims to increase the viscosity of the composition while the instant application seeks to lower the viscosity [pg 10, ¶1].  The Examiner points out that Fujii teaches the concentrations needed to modify the viscosity.  A person having ordinary skill in the art would use that information to create the desired viscosity.
Applicant argues that fructooligosaccharides are not necessarily amorphous and therefore the fructooligosaccharide of Fujii would not meet the claim [pg 10, ¶5].  The Examiner points out, as above,  that Fujii teaches the use of a fructooligosaccharide and Chen teaches that fructooligosaccharides can be amorphous.  It would have been obvious for a person having ordinary skill in the art to have, during the course of routine experimentation, tried both amorphous and non-amorphous fructooligosaccharides and chosen the desired one. 
Applicant argues that Fujii teaches 7.7 wt% moisture where claims 5 and 10 claim 5 wt% or less moisture [pg 11, ¶3].  The Examiner points out that the moisture in Fujii does not take into account the storage as described in claims 5 and 10.   As the claimed composition is similar to those in the prior art, the moisture level of the prior art composition after being stored for 27 days at 37°C and 50% humidity would be considered to be similar to that claimed.
Applicant argues that the fructooligosaccharide-to-oil or fat ratio of Fujii is outside the range of claim 13 [pg 11, ¶4].  The Examiner points out that while the Instant Applicant lists a range of 35 – 65 to 65 – 30, which gives a range of 0.54 – 2.3, the prior art teaches using 50 – 90 part fructooligosaccharide to 1 – 30 parts oil or fat.  This gives a range of 1.7 – 90, which overlaps with the claimed range.  The claimed range is therefore obvious over Fujii.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799